Citation Nr: 0841463	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  06-12 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for residuals of cold 
exposure to the nose and ears.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1951 to May 1954.

This matter is on appeal from the Huntington, West Virginia, 
Department of Veterans Affairs (VA) Regional Office (RO).

By decision dated in June 2006, the RO granted service 
connection for cold injury residuals to the veteran's upper 
and lower extremities.  Because this is a full grant of the 
benefit sought on appeal, the Board's review is limited to 
his claim of residual cold exposure to his nose and ears 
only.  See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


FINDING OF FACT

Cold injury residuals to the nose and ears are not currently 
shown.


CONCLUSION OF LAW

Residuals of cold exposure to the nose and ears were not 
incurred in or aggravated by service; cold injury residuals 
to the nose and ears are not shown.  38 U.S.C.A. §§ 1110, 
1131, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 38 U.S.C.A. § 1110 
(West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The veteran asserts that he has cold injury residuals of his 
nose and ears as a result of combat service in Korea.  He has 
indicated that he served in Korean from October 1952 to 
October 1953.  According to his DD-214, he received the 
Combat Infantryman Badge and the Korean Service Medal, as 
well as other unit decorations.  

The provisions of 38 U.S.C.A. § 1154(b) provide that the 
Secretary shall accept lay or other evidence of an incurrence 
or aggravation of an injury or disease while on active duty 
as sufficient proof for service-connection purposes, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service.  Furthermore, VA shall resolve every reasonable 
doubt in favor of the veteran.

However, § 1154(b) does not create a statutory presumption 
that a combat veteran's alleged disease or injury is service 
connected.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996).  Rather, it aids the combat veteran by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service. Id. 

The veteran's service treatment records do not note any 
injuries related to cold exposure.  While his report of 
medical history from May 1954 indicated that he had "ear, 
nose and throat trouble," the precise nature of the 
disorders was not specified.   Additionally, his separation 
physical completed that same month does not reflect cold 
exposure injuries or disorders with the ears or nose.  

Nonetheless, the Board takes notice of the well-documented 
extreme cold conditions that Korean War veterans were exposed 
to in the combat theater.  Given his statements, in 
conjunction with his documented combat history and resolving 
every reasonable doubt in favor of the veteran, the Board 
concludes that he was exposed to cold in service.  

Post service evidence is negative for complaints related to 
cold injury residuals for many years after discharge.  The 
first notation of any injuries due to exposure to extreme 
cold were not reported until he filed his claim in November 
2004, approximately 50 years after he left active duty 
service.  This is particularly notable as he was treated 
numerous times for other health disorders but failed to 
mention any injuries related to cold weather exposure.   

Specifically, the veteran was repeatedly treated for chest 
pain in 1974-1975.  However, the corresponding medical 
evaluations in December 1974 and February 1975 do not mention 
any disorders with the ears or nose.  He filed a claim for 
heart disease in September 1975 but there is no evidence of a 
claim for cold exposure injuries.  Further, he filed a claim 
for injuries due to shell fragment wounds in February 1992 
but did not claim cold exposure injuries, nor did he mention 
cold exposure symptoms at the April 1992 VA examination.

Finally, the veteran filed another claim in April 2004 for 
PTSD.  In a subsequent VA examination in July 2004, he 
mentioned the shell fragment injuries to his hip and left ear 
while serving in Korea.  However, there was no observed or 
claimed cold exposure injury.  

After submitting his current claim in November 2004, the 
veteran underwent a VA examination in March 2006 to address 
his cold exposure claims.  There, he claimed, among other 
things, non-specific disorders to his left ear but did not 
allege injury to his nose.  Physical examination revealed 
that the nose and ears were within normal limits.  The 
diagnoses included a comment that the nose and ear 
examination was normal. 

The Board notes that, for entitlement to compensation, the 
evidence must show the existence of a disability.  In the 
absence of an identified disease or injury, service 
connection may not be granted.  Brammer, 3 Vet. App. at 225.

At this time, there is no competent evidence that the veteran 
has cold injury residuals to his nose or ears.  At best, 
there are complaints of symptomatology without underlying 
pathology.  Symptoms alone cannot be compensable without an 
in-service disease or injury to which the pain can be 
connected by competent evidence.  See Sanchez-Benitez v. 
West, 25 F.3d 1356 (Fed. Cir. 2001).  As a consequence, the 
appeal is denied.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in November 2004 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.    

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in December 2006, 
the RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Specifically, the RO obtained service 
treatment records and VA outpatient treatment records.  
Further, the veteran's written statements were associated 
with the claims file.

Additionally, in March 2006, the veteran was afforded a VA 
examination that was specifically addressed the issue on 
appeal.  Therefore, the available records and medical 
evidence have been obtained in order to make an adequate 
determination as to this claim.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for residuals of cold exposure to the nose 
and ears is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


